GOSHORN, Judge.
Christopher MacQuarrie appeals from the order awarding his former wife attorney’s fees and costs following his unsuccessful attempt to obtain custody of the parties’ son. Finding no error in his appeal, we affirm.
On Venture’s cross-appeal, we remand with instructions to award Venture interest on the attorney’s fees award from the date she was found entitled to those fees, January 29, 1996. See Quality Engineered Installation, Inc. v. Higley South, Inc., 670 So.2d 929, 930 (Fla.1996) (holding that interest on attorney’s fees accrues from the date the entitlement to those fees is fixed).
AFFIRMED and REMANDED with instructions.
PETERSON, C.J., and GRIFFIN, J., concur.